Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 10-13, filed August 6, 2022, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the hydraulic motor as claimed including specifically an anti-cogging passage configured to provide pressurized fluid from at least one of the fluid chambers to at least one groove of the plurality of grooves of the stator body, such that pressurized fluid provided to the at least one groove applies a radially-inward force on the cylindrical exterior surface of a respective roller toward the rotor, thereby reducing a likelihood of occurrence of a tip gap between the respective roller and the rotor is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: regarding claim 9, the rotor set assembly as claimed including specifically a plurality of grooves that are longitudinally-extending and disposed in respective portions of the stator body that bound the plurality of roller pockets; as the rotor rotates within the stator, at least one groove receives pressurized fluid from a fluid chamber of the fluid chambers, and the pressurized fluid in the at least one 4groove applies a radially-inward force on the cylindrical exterior surface of a respective roller of the plurality of rollers toward the rotor so as to maintain contact between the respective roller and the rotor and reduce a likelihood of occurrence of a tip gap between the respective roller and the rotor is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: regarding claim 14, the hydraulic transmission as claimed including specifically the stator body comprises a plurality of grooves that are longitudinally-extending and disposed in respective portions of the stator body that bound the plurality of roller pockets, and an anti-cogging passage configured to provide pressurized fluid from at least one of the first subset of fluid chambers to at least one groove of the plurality of grooves, such that pressurized fluid provided to the at least one groove applies a radially-inward force on the cylindrical exterior surface of a respective roller toward the rotor, thereby 6reducing a likelihood of occurrence of a tip gap between the respective roller and the rotor is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746